PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/676,508
Filing Date: 7 Nov 2019
Appellant(s): Feiweier et al.



__________________
Shawn M. Buchanan, Reg. No. 65,064
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed September 22, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Final Office action dated April 27, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
 	Claims 1-9 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication Number 2016/0045182, Stevens, et al., hereinafter Stevens in view of United States Patent Application Publication Number 2015/0355300, Ooshima, et al., hereinafter Ooshima.



(2) Response to Argument

A.	Appellant argues that claims 1-9 and 12-18 are allowable over the applied references and that the Examiner has not established a prima facie case of obviousness with respect to claims 1-9 and 12-18.

	In response, the Examiner respectfully disagrees.  The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the specific type of reasoning for each combination has been established for at least the reasons set forth in the final office action dated April 27, 2021.
Further, with regard to Appellant’s argument that Appellant’s MR system establishes limitations to component property values utilized by different MR systems to values that lie within an overlapping range, advantageously ensuring adaptability of a scan protocol used by different MR systems, which is not disclosed in the cited references, Examiner respectfully disagrees.  Stevens discloses at page 4, para. 45, “it is determined whether features coexist on both imaging devices. For example, a first imaging device may have filters that are not available on a second imaging device. Therefore, if features do not coexist, alternative translations may be identified. The 

B.	Appellant further argues that the Final Action incorrectly equates Steven’s X-ray and CT system parameters to Appellant’s MR Component properties.


	In response, the Examiner respectfully disagrees.  Stevens discloses translating imaging protocols based on imaging device characterizations and matching metrics.  Steven discloses at page 1, para. 16, When second imaging device is used, parameters of a protocol from a previous imaging device may be translated by determining adjustments to be made to the parameters at the second imaging device, page 2, para. 19, The translation module 116 is configured to receive data indicating a protocol for image capture of a first imaging device, such as one of the imaging devices 114. The protocol includes one or more parameters for imaging. The translation module 116 may also translate the protocol of the first imaging device for use at a second imaging device by determining adjustments to be made to one or more of the parameters and page 3, para. 36, The first imaging device 202 may be characterized by determining the parameters of the abdomen protocol, and the image quality and dose metrics associated with the resulting images of the test object testing 306. Similarly, images of the same or similar test objects may be captured by the second imaging device 204, and a characterization may be performed of the second imaging device 204 based on the images and their associated metrics. Correlations between images may be identified by matching metrics.  Further, the additional inputs, protocols and their respective parameters that Appellant claims are needed for MR imaging systems are taught in the Ooshima reference, see at least, page 1, para. 3, The above-mentioned MRI means magnetic resonance imaging, the RF pulse means a radio frequency pulse, and the MR signal means a magnetic resonance signal, and page 2, para. 37 a magnetic resonance imaging apparatus includes: a gantry including at least an RF (Radio Frequency) coil 
Examiner would like to note that such a modification would amount to merely a simple substitution of one known element (MRI in Ooshima) for another (imaging/x-ray/CT/PET scan in Stevens) to obtain the predictable results of a medical imaging system using magnetic resonance.

C.	Appellant further argues that Ooshima does not address issues related to the adaptation of component properties for an MR system, and thus fails to cure Steven’s deficiencies.

	In response, the Examiner respectfully disagrees.  Ooshima teaches at least at page 1, para. 3, The above-mentioned MRI means magnetic resonance imaging, the RF pulse means a radio frequency pulse, and the MR signal means a magnetic resonance signal, and page 2, para. 37 a magnetic resonance imaging apparatus includes: a gantry including at least an RF (Radio Frequency) coil and a gradient coil, wherein the RF coil receives MR (Magnetic Resonance) signals from an object when an RF signal from the RF coil and a gradient magnetic field from the gradient coil are applied to the object in a main scan; processing circuitry configured to reconstruct image data of a plurality of images of the object based on the MR signals and at page 4, para. 67 teaches  As parameters of the imaging conditions, for example, there are an 

D.	Appellant further argues that one of skill in the art would not combine the Stevens and Ooshima references as alleged in the Final Office Action.

	In response, the Examiner respectfully disagrees.  In response to applicant’s argument that one of skill in the art would not combine the Stevens and Ooshima references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, one would have been motivated to include this feature because such a modification would amount to merely a simple substitution of one known element (MRI in Ooshima) for another (imaging/x-ray/CT/PET scan in Stevens) to obtain the predictable results of a medical imaging system using magnetic resonance.
	

	

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/AMBER A MISIASZEK/Primary Examiner, Art Unit 3626         
                                                                                                                                                                                               Conferees:
/JANICE A MOONEYHAM/Supervisory Patent Examiner, Art Unit 3626 

/Vincent Millin/
Appeal Practice Specialist                                                                                                                                                                                                       

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.